Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 2 November 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Nov. 2. 1792.

I received yesterday your favor of Oct. 22. and am much relieved by the favorable account of dear Anne’s health. The journey you meditate will probably be of service to her. It is more doubtful as to the young hero, as at his age they stand travelling worse. However the short stages you propose may prevent injury. Colo. and Mrs. Monroe arrived yesterday as also Mr. Madison. The members of Congress begin to drop in, and the winter’s campaign opens on Monday. The less they do, and the more they leave to their successors, the better in my opinion. The election of this state has had an issue very favorable to the republican wishes. The Monocrats of this place (who are few tho’ wealthy and noisy) are au desespoir. The nearer I approach the term of  my relief from their contests the more impatiently I bear them. They have kept up the ball with respect to myself till they begin to be tired of it themselves. Their chief object was to influence the election of this state, by persuading them there was a league against the government, and as it was necessary to designate a head to the league, they did me that honour. This indulged at the same time the personal enmity of a particular gentleman, who has written and written under all sorts of shapes and signatures without much advancing the cause of his party. Tho’ I have no reason to be dissatisfied with the impression made, yet I have too many sources of happiness at home, and of the tranquil kind which alone is happiness to me, not to wish for my release.—Maria is well. Present my affections to my dear Martha, and believe me to be most sincerely Your’s &c.

Th: Jefferson

